        Case 3:19-bk-30289         Doc 1455 Filed 11/21/19 Entered 11/22/19 10:49:16                          Desc
                                       Main Document    Page 1 of 3




                                                                                Dated: November 21st, 2019




                            IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

        In re:                                                )      Chapter 11
                                                              )
        Blackjewel, L.L.C., et al.,                           )      Case No. 19-30289
                                                              )
                                Debtors.1                     )      (Jointly Administered)

                               ORDER EXTENDING THE
                EXCLUSIVE PERIODS DURING WHICH ONLY THE DEBTORS
            MAY FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                 Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors-in-possession

    (collectively, the “Debtors”) for entry of an order, extending the periods during which the Debtors

    have the exclusive right to (a) file a chapter 11 plan by 90 days, through and including January 27,

    2020 (the “Filing Exclusivity Period”), and (b) solicit votes thereon by 90 days, through and

    including April 27, 2020 (the “Soliciting Exclusivity Period” and, together with the Filing

    Exclusivity Period, the “Exclusivity Periods”), without prejudice to the Debtors’ right to seek

    further extensions of the Exclusivity Periods, all as more fully set forth in the Motion; and upon


    1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
    are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings,
    LLC (8795); Revelation Management Corporation (8908); Revelation Energy, LLC (4605); Dominion Coal
    Corporation (2957); Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain
    Processing, LLC (0457); Powell Mountain Energy, LLC (1024); and Cumberland River Coal LLC (2213). The
    headquarters for each of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541 -1215.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed in the Motion.


                                                            1
    010-8861-3802/5/AMERICAS
 Case 3:19-bk-30289          Doc 1455 Filed 11/21/19 Entered 11/22/19 10:49:16                  Desc
                                 Main Document    Page 2 of 3


the record of the hearing on this Motion; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and

the Motion in this District is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and proper notice of the Motion having been given under the circumstances; and this Court

having found that good and sufficient cause exists for the relief granted by this order, it is hereby

         ORDERED, ADJUDGED, AND DECREED THAT:

         1.       The Motion is GRANTED.

         2.       Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

is hereby extended through and including January 27, 2020 and the Soliciting Exclusivity Period

is hereby extended through and including April 27, 2020.

         3.       This order is without prejudice to the Debtors’ ability to seek further extensions of

the Exclusivity Periods pursuant to section 1121(d) of the Bankruptcy Code.

         4.       Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.

         5.       All time periods set forth in this order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         6.       Notwithstanding anything to the contrary in the Bankruptcy Rules, this order shall

be immediately effective and enforceable upon entry.

         7.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this order in accordance with the Motion.

         8.       The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this order.



                                                    2
010-8861-3802/5/AMERICAS
 Case 3:19-bk-30289        Doc 1455 Filed 11/21/19 Entered 11/22/19 10:49:16   Desc
                               Main Document    Page 3 of 3


Presented By:

SUPPLE LAW OFFICE, PLLC

Joe M. Supple (W.Va. Bar No. 8013)
801 Viand Street
Point Pleasant, WV 25550
304-675-6249
joe.supple@supplelaw.net

- and –

SQUIRE PATTON BOGGS (US) LLP

/s/ Stephen D. Lerner
Stephen D. Lerner (admitted pro hac vice)
Nava Hazan (admitted pro hac vice)
Travis A. McRoberts (admitted pro hac vice)
201 E. Fourth Street, Suite 1900
Cincinnati, Ohio 45202
Telephone: 513.361.1200
Facsimile: 513.361.1201
stephen.lerner@squirepb.com
nava.hazan@squirepb.com
travis.mcroberts@squirepb.com

Counsel for the Debtors
and Debtors in Possession




                                              3
010-8861-3802/5/AMERICAS
